 1   XAVIER BECERRA
     Attorney General of California
 2   ANNADEL A. ALMENDRAS
     Supervising Deputy Attorney General
 3   CLIFFORD T. LEE (SBN 74687)
     ADAM L. LEVITAN (SBN 280226)
 4   MELINDA PILLING (SBN 274929)
     Deputy Attorneys General
 5    455 Golden Gate Avenue, Suite 11000
      San Francisco, CA 94102-7004
 6    Telephone: (415) 510-3479
      Fax: (415) 703-5480
 7    E-mail: Cliff.Lee@doj.ca.gov
     Attorneys for Intervenor California Department of
 8   Water Resources

 9
                            IN THE UNITED STATES DISTRICT COURT
10
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12

13

14   BAY.ORG D/B/A THE BAY INSTITUTE;                    Case No. 1:17-cv-01176-LJO-EPG
     NATURAL RESOURCES DEFENSE
15   COUNCIL, INC.; DEFENDERS OF                     STIPULATION AND ORDER TO
     WILDLIFE                                        SHORTEN TIME FOR BRIEFING OF
16                                                   DEPARTMENT OF WATER
                                         Plaintiffs, RESOURCES’ MOTION TO STAY
17                                                   PROCEEDINGS
                   v.
18

19   DAVID BERNHARDT, IN HIS OFFICIAL
     CAPACITY AS ACTING SECRETARY OF THE
20   INTERIOR; GREG SHEEHAN, IN HIS
     OFFICIAL CAPACITY AS ACTING DIRECTOR,
21   U.S. FISH AND WILDLIFE SERVICE; AND U.S.
     FISH AND WILDLIFE SERVICE
22
                                       Defendants,
23

24   STATE WATER CONTRACTORS;
     METROPOLITAN WATER DISTRICT OF
25   SOUTHERN CALIFORNIA;
     CALIFORNIA DEPARTMENT OF
26   WATER RESOURCES
27                          Defendants-Intervenors

28
                                                     1
                                                Stipulation and Order to Shorten Time (17-cv-01176-LJO-EPG)
 1                                            STIPULATION

 2         Pursuant to Local Rule 144(e), the parties hereby stipulate to shorten the timeframe for

 3   briefing, and if the Court so desires, hearing on Defendant-Intervenor the California Department

 4   of Water Resources’ concurrently filed Motion to Stay Proceedings, as follows: 1. Any response

 5   to the motion shall be filed by 5:00 p.m. on Wednesday, March 6, 2019; 2. Any reply shall be

 6   filed by 5:00 p.m. on Friday, March 8, 2019; and 3. The hearing on the motion, if any, shall be

 7   held on March 12, 2019 at 1:00 p.m., or as soon thereafter as is convenient for the Court.

 8         So stipulate:

 9
     Dated: March 1, 2019                                 /s/ Clifford T. Lee
10                                                        CLIFFORD T. LEE
                                                          Deputy Attorney General
11                                                        Attorneys for Defendant-Intervenor
                                                          California Department of Water Resources
12

13

14   Dated: March 1, 2019                                 /s/ Jolie McLaughlin
                                                          JOLIE MCLAUGHLIN
15                                                        Natural Resources Defense Council, Inc.
                                                          Attorney for Plaintiffs
16

17

18                                                        /s/ Rebecca D. Sheehan
     Dated: March 1, 2019
19                                                        REBECCA D. SHEEHAN
                                                          Attorney for Defendant-Intervenor
20                                                        Metropolitan Water District of Southern
                                                          California
21

22

23                                                        /s/ Tyler Welti
     Dated: March 1, 2019
                                                          TYLER WELTI
24                                                        Venable LLP
                                                          Attorney for Defendant-Intervenor State
25                                                        Water Contractors

26
27

28
                                                     2
                                                 Stipulation and Order to Shorten Time (17-cv-01176-LJO-EPG)
 1

 2   Dated: March 1, 2019                              /s/ Stephanie J. Talbert
 3                                                     STEPHANIE J. TALBERT
                                                       Senior Attorney
 4                                                     U.S. Department of Justice
                                                       Environment & Natural Resources Division
 5                                                     Wildlife & Marine Resources Section
                                                       Attorney for Federal Defendants
 6

 7

 8

 9

10

11

12                                             ORDER

13         With good cause appearing, the Court APPROVES the parties’ stipulation to shorten time.

14   IT IS HEREBY ORDERED that: 1. Any response to DWR’s Motion to Stay Proceedings shall be
15
     filed by 5:00 p.m. on Wednesday, March 6, 2019; 2. Any reply shall be filed by 5:00 p.m. on
16
     Friday, March 8, 2019. No hearing on the motion shall be scheduled without further order of
17
     the Court.
18

19

20   IT IS SO ORDERED.

21       Dated:   March 4, 2019                          /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
22

23

24

25

26
27

28
                                                   3
                                               Stipulation and Order to Shorten Time (17-cv-01176-LJO-EPG)
